DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 2, 3, 4, 11, 12, 29 and 32 recite the limitation, “such as.”  The phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claims 5-10, 13-28, 30 and 31 are rejected based on their dependence to a rejected claim.
Claims 15 and 16 recite the limitation, “the skirt wall” which lacks proper antecedent basis to the claims from which it depends.
Claim 17 recites the limitation “folded toward/into.”  This limitation is not clear as to whether the forward-slash means “or”, “and/or” or whether “toward” and “into” are synonymous with each other.
Claims 6 and 18 recites the limitation, “receive/accommodate.”  This limitation is not clear as to whether the forward-slash means “or”, “and/or” or whether “receive” and “accommodate” are synonymous with each other.
Claims 19-28 are rejected based on their dependence to a rejected claim.
Claim 29 recites the limitation, “increasing a finger accommodativeness of a lid.” This limitation is not clear as compared to what as the finger accommodativeness of the lid been increased.
Claim 30 recites the limitation, “carrying the lid and container around.”  It is not clear as to what it means to carry the lid and container “around”.
Claim 31 recites the limitation, “thick/heavy glove.”  This is seen to be a relative term as what can be construed as thick and what can be construed as heavy are not clearly defined by the claims or specification, thus making the scope of the claim unclear.  
It is further noted that the limitation, “thick/heavy” is unclear as to whether the forward-slash means “or”, “and/or” or whether the forward-slash is referring to thick and heavy as being synonymous.
Claim 32 recites the limitation, “wherein the handle stem is foldable/movable toward/from the body.”  Claim 1 similarly recites, “foldable/movable toward/from.”  These limitations are not clear as to whether the forward-slash means “or”, “and/or” or something else.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 5, 24 and 29 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Polat (WO 2015139846).
Regarding claim 1, Polat discloses a container system comprising a lid (see figure 3) and a container (see paragraph 86 “drinking container”), wherein the container is fillable or filled with a human drink such as water, coffee, beverages, sodas, and juices (see paragraph 61 “drinking liquid can be taken directly from the drinking container” which thus reads on “a human drink”); and wherein the lid comprises: a body (figure 3, item 4,5); and a handle comprising a handle stem (figure 3, item 3), a first carrying extension, and a second carrying extension (see figure 3, item 14 to the left and right); wherein the handle stem is coupled or connected to the body of the lid (figure 2, 3, item 18), and is foldable/moveable toward/from the body of the lid (see paragraph 79-82, where item 12, 13 and 17 form a hinge that allows the handle (15) to move toward the lid and away from the lid); and wherein the handle stem, the first carrying extension, and the second carrying extension are converged to a central region of the handle (see figure 3, item 3, where the extensions are converging to a central region).
Regarding claim 5, Polat discloses wherein the body of the lid includes a top wall (figure 2, item 5), and a skirt wall depending from the top wall (figure 2, item 28).
Regarding claim 24, Polat discloses the lid further comprises an outlet opening (see figure 3, item 23; paragraph 103; drinking spout 9).
Regarding claim 29, Polat is seen to teach the method of “increasing” finger accommodativeness of a lid by providing a body of a lid sized and configured to be attached to a container, as discussed above, and where the container is fillable or filled with a drink such as a beverage (“drinking liquid”).  As discussed above with respect to claim 1, the handle is seen to comprise a stem, a first and second carrying extension and where the first and second carrying extensions converge to a central region of the handle.  The handle stem is also coupled to the lid as discussed above with respect to claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Polat (WO 2015139846) in view of Blewitt (US 6766917), Messina (US 3401827) and Mannion (US 20040105917).
Claim 2 differs from Polat in specifically reciting, “wherein the handle stem is made of elastic material such as rubber and flexible plastics, and the handle stem is bendable toward/from the body of the lid.”
However, Blewitt teaches integrally forming a handle with the body of a lid(see figure 2, item 55)  used for a drink container (column 1, lines 19-28) and where the handle can be construed as being made from molded plastic (see column 4, lines 11-12).  In view of being integrally molded plastic, it is seen that Blewitt’s teachings suggest elastic material such as flexible plastics because the handle step is bendable toward and from the body of the lid.  Messina also teaches a lid with an integrally molded handle directly coupled to a removable plastic lid (see the abstract).  As there is a flexible plastic hinge (see column 1, line 15), Messina is seen to teach a handle stem bendable toward and from the body of the lid.  Mannion also teaches an elastic material for a handle directly coupled to a lid (see figure 1C, 1D, 6D, 7) and where the handle and thus step are formed of a resilient plastic (see paragraph 18) and thus elastic material.  Mannion teaches that such container lids and the handle element can be used for drink containers (paragraph 9). 
As Polat is not seen to be limiting regarding the particular materials of construction, to thus modify Polat and to use elastic materials for the handle element, would have been obvious to one having ordinary skill in the art, because the prior art teaches using elastic materials that provide a bendable handle stem for the similar purpose as that taught by Polat for the handle element - for gripping purposes and for suspending the container.  Therefore, it would have been obvious to one having ordinary skill in the art to modify Polat and to use flexible plastic that allows the handle stem to be bendable as a substitution of one known expedient for another, both recognized for performing a similar function of facilitating handling of the container and for being able to suspend the container via the handle.

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Polat (WO 2015139846) in view of Henchert (US 3158284).
Regarding claim 3, Polat discloses that the handle stem is made of rigid material (see paragraph 93 “metal”) and the handle stem is pivotally coupled to the body of the lid (hinge bracket 12 - paragraph 82).
However, Henchert teaches that a handle can be affixed to a container, where the handle element, having first and second extensions and a handle step, converge to a central region of the handle (see figure 7) and where there is a direct connection between the handle and the container (see figure 8, item 72, 74, 82), where Applicant’s specification states that indirect coupling can use a middle member between the handle stem and the lid body (paragraph 55).  
As both Polat and Henchert are directed to containers, to thus modify Polat and use another type of coupling mechanism for direct connection of the handle to the container body would thus have been an obvious substitution of one type of connection for another, recognized for performing a similar function of allowing the handle to be pivotable toward and away from the container.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Polat (WO 2015139846) in view of Armstrong (US 2362523).
Regarding claim 4, Polat teaches materials for the lid and handle such as metal or ceramic, as well as plastic injection molding (see paragraph 51 and 52 and the handle 15 can be made from rigid materials such as metal - paragraph 93). 
Regarding claim 4, the claim differs from Polat in specifically reciting that the handle stem is made of rigid material and the handle stem is pivotally and directly coupled to the body of the lid.
However, Armstrong teaches a handle element (figure 2, item 12) that is integral with a cover (figure 2, item 11) where the cover 11 can be made a rigid material such as metal (see page 1, left column, lines 42-46) and the integral handle 12is also made from metal but pivotally and directly connected to the body of the lid.  
Armstrong, like Polat, are directed to containers that comprise handling elements for suspending the containers.  Therefore, it would have been obvious to one having ordinary skill in the art to have modified Polat to use a pivotable handle stem as taught by Armstrong for Polat’s rigid handle stem as a substitution of one known type of pivoting connection for providing a suspending handle element, for another, recognized for performing the same function. 

Claim(s) 6-8, 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Polat (WO 2015139846) in view of Ni (US 20190084734), Blewitt (US 6766917) and Faria (US 20170217638).
Regarding claim 6, Polat teaches that the lid can have a recess for receiving the handle 3 (see paragraph 93).  
If it could have been construed that claim 6 differs from Polat in specifically reciting, wherein the body of the lid includes a recessed area configured to receive/accommodate the handle, when the handle is in a storage position and is folded, moved or pivoted onto the body of the lid then it is noted that Ni teaches a handle having a similar shape to that of Polat (see figure 1, item 25) which can be received within a recessed area (figure 1-4, item 2120) for the purpose of hiding the handle to improve the overall appearance of the bottle lid from being affected by the handle (see paragraph 44).  Blewitt teaches providing a recessed area (figure 2, item 56) into which the hook member 55 can be stowed away when not in use (see column 4, lines 16-25) which can be released from the recess upon application of a force to allow the hook member to spring into its upright position.  The recess also facilitates to provide a smoother upper surface on the lid (see column 3, lines 34-39).  Faria also teaches handles for a beverage container (see figure 5 and 62; paragraph 3) where there is a recessed area in a skirt wall of the body of the lid (see figure 5, item 64, 20), where the recess can be used for securing the handle so that it stays flush with the upper surface of the lid (see paragraph 86).  As Blewitt, Ni and Polat are directed to drink containers to thus modify Polat and to provide a recess into which the handle can be accommodate would have been obvious to one having ordinary skill in the art to provide a smoother upper surface of the lid, and where such a recess can be used for securing Polat’s handle in position when not in use while improving the overall appearance of the bottle lid from being affected by the handle when the handle is not in use.
Regarding claim 7, in view of Ni (figure 1, item 25; figure 2, item 2120), Blewitt (figure 2 item 55a to 56) and Faria (figure 5), the combination teaches that the recessed area is located “at” the skirt wall of the body, and the handle is folded, moved or pivoted into the recessed area when the handle is in the storage position.
Regarding claim 8, in view of Ni, Blewitt and Faria, the combination teaches that the recessed area is located at the top wall of the body and the handle is moved into the recessed area for storage.
Regarding claim 17, Blewitt teach the use of a “fixation groove” that has a shape and size that is the same as the handle stem (see below 55) and where the groove can accommodate and secure the handle stem therein (see figures 1-3, item 56).  As Polat already suggests the use of a recess, to thus use a fixation groove that can accommodate and secure the handle stem would have been obvious to one having ordinary skill in the art, for the purpose of preventing the handle and handle stem from obstructing the lid when not in use.
Regarding claim 18, Blewitt teaches that the recessed area further includes an open recessed area extended from the fixation groove (see figure 2 and the groove extending from 55A to 56), which is configured to receive the first and second carrying extension and central region.  That is, Blewitt teaches that the lid comprises a groove that conforms to the shape of the handle that can be pivoted toward and away from the lid.  As Polat already desires for the handle to be recessed into the lid when not in use, to thus modify Polat and to provide an open recessed, as taught by Blewitt would thus have been obvious to one having ordinary skill in the art for the purpose of preventing the handle from obstructing the lid when not in use.  
Regarding claim 19, in view of Blewitt and Polat, the combination teaches that the open recessed area would have included a first and a second area and where the first area would have been covered by Polat’s first and second extension and central region when the handle is folded toward or into the body of the lid.

Claim(s) 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Polat (WO 2015139846) in view of KR200436053 and Yu-Hsien (US 20020084241).
Claim 9 differs from Polat in specifically reciting, “wherein one, two, three, or all four of (1) the handle stem, (2) the first carrying extension, (3) the second carrying extension, and (4) the central region each includes a void structure.”
Claim 10 differs from Polat in specifically reciting, “wherein two, three, or all four of (1) the handle stem, (2) the first carrying extension, (3) the second carrying extension, and (4) the central region each includes a void structure, and said two or more of the void structures are merged into a single continuous void structure.
However, KR’053 teaches a handle element that comprises void areas 24 that extend throughout the handle structure (see figure 1, 2, item 24) where the void areas are taught to be advantageous for eliminating contamination (see lines 25-28 on page 3 of the translation).  Yu-Hsien also teaches a handle comprising first and second carrying extensions (see figure 14, the left and right sides of the rectangular shaped handle) that converge to a stem, where there is a void in the first and second carrying extension, which can be construed as merged into a single continuous void structure, for the purpose of being able to grip the handle (see figure 11 and 14).
To thus modify the handle of Polat and to provide voids in the first and second carrying extension that can be merged into a continuous single void would thus have been obvious to one having ordinary skill in the art, for the purpose of preventing contamination from sticking to the handle, as taught by KR’053, as well as for providing another conventional design for the handle as taught by Yu-Hsien.

Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Polat (WO 2015139846) in view of Henchert (US 3158284).
Claim 11 differs from Polat in specifically reciting, “wherein the central region includes a void structure such as a hole or a hook, and wherein said void structure permits a direct attachment of the lid to other items, or an indirect attachment of the lid to other items via a connector such as a clip.”
Henchert teaches a central region of the handle includes a void structure (see figure 17, item 158, 159, which Henchert teaches is useful as a grasping loop (see column 8, lines 18-22).  
To thus modify Polat and to use another conventional configuration for a handle, which comprises a central region that includes a void structure would have been obvious to one having ordinary skill in the art, as a substitution of one conventional type of handle, for another conventional type of handle, both recognized for facilitating grasping while also allowing for indirect attachment of the lid to other items via connector, such as a clip.

Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Polat (WO 2015139846) in view of Blewitt (US 6766917) or KR20090005766.
Regarding claim 12, the down-turned portions of Polat’s handle as shown in figure 3, item 15, 16) can be construed as first and second bent-down portions.
If it could have been construed that the claim differed from Polat in specifically reciting, “wherein only the first carrying extension has a bent-down terminal portion or a hook-shaped terminal portion, which permits hanging of the lid and container on other items such as a tree twig, a railing bar; or wherein both the first carrying extension and the second carrying extension have a bent-down terminal portion or a hook-shaped terminal portion,” then it is noted that Blewitt teaches first and second extensions ((i.e. the extension at 57 and the extension at the end of the handle 55) where a first carrying extension has a bent down terminal portion that is capable of hanging of the lid and container on other items.  KR’766 also teaches a handle with town turned terminal portions (see figure 4, item 111) that can be used for hanging of the lid and container.  
As Polat already teaches a handle that is capable of hanging on other items, to thus modify Polat and use another conventional handle shape, as taught by Blewitt or KR’766 would thus have been obvious to one having ordinary skill in the art, as a substitution of one known type of handle for holding and hanging a container for another, recognized for performing a similar function.

Claim(s) 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Polat (WO 2015139846) in view of Guoquig (US 20140054301) or Faria (US 20170217638)
Claim 13 differs from Polat in specifically reciting, “wherein the lid further comprises a hanger selected from a loop, a hook, and a clip, and wherein the hanger is separated from the handle.”
Guoquig teaches a lid for a container, that comprises a hanger in the form of a loop (see figure 2, item 36B) that is separate from a handle (figure 2, item 36a).   Guoquig teaches that such an additional hanger can be advantageous for making it easier to carry the container (see the abstract).  Faria also teaches that the lid comprises a handle (see figure 5, item 28) and further comprises a separated hanger that is a loop (figure 5, item 30) where the additional hanger can also be useful for lifting the container (see paragraph 79).  To modify Polat and include an additional handle (i.e. hanger) as taught by Guoquig or Faria would thus have been obvious to one having ordinary skill in the art for providing an additional handle element that can make it easier to carry the container.
Regarding claim 14, as shown in figure 4, Guoquig teaches that the hanger is pivotally coupled to the body of the lid (see item 37) and the handle stem of the combination would also be pivotally coupled to the body of the lid, as already taught by Polat.  The handle stem and the hanger, as taught by Guoquig are seen to be pivotable along a same axis or movable about a common axis (see figure 4 and 5, item 37).  Faria is similar in this regard, as shown in figure 5. 

Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination, as applied to claim 14 above, and in further view of White (US 3299442).
Regarding claim 15, in view of Faria and Guoquig, the combination teaches that the hanger is confined and only rotatably between the handle and the skirt wall. 
Claim 15 differs from the combination, as applied to claim 14 above, in specifically reciting, “wherein a longest dimension of the hanger is 30%-80% of a longest dimension of the handle stem.”
White teaches the use of a handle for holding a bottle (see figure 1, item 14), as well as a hanger (figure 1, item 24) where the hanger can have a longest dimension that can be construed as being smaller than that of the handle 14, since the handle 14 is to be used for suspending the bottle (see figure 1, item 12) while the hanger can be used with one’s finger (see figure 2, item 29; column 3, lines 35-39).  As the combination already suggests the desirability of using a handle and a hanger, to thus modify the combination and to have the longest dimensions of the hanger be 30-80% of a longest  dimension of the handle stem would thus have been obvious to one having ordinary skill in the art, as a matter of engineering and/or design based on the desired use of the hanger.  

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination, as applied to claim 14 above, and in further view of Lane (US 20140175098) and Lin (DE 202008000624).

Claim 16 differs from the combination as applied to claim 15 in specifically reciting that “the lid further includes a hanger recess located onto the skirt wall.”
However, Lin teaches a handle (Figure 22C, right side #20) and a hanger (figure 22C, left side #20), where the lid can include a hanger recess located onto the skirt wall (see figure 1, 20, 21A, and item 12 and 22).  The hanger recess located in the skirt wall as taught by Lin has been advantageous for  securing the hanger (hook) in place (see paragraph 17).  Lane also teaches a hanger (figure 1, item 28; paragraph 21) that is accommodated into a recess in the skirt wall (see the recess defined by item 22,74).  Lane teaches that a handle can be attached to the lid portion 20 and the lid portion 24 (paragraph 21) thus teaching a handle and a hanger.  Lane teaches that the hanger 28 can be conveniently received within the recess defined by skirt 20 and element 22 of figure 2.  To thus modify the combination and to provide a recess in the skirt wall into which the hanger can be located would thus have been obvious to one having ordinary skill in the art for the purpose of securing the hanger in a closed position while also preventing the hanger from unduly extending outward when not in use.

Claims 20-22 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination, as applied to claim 19 above, and in further view of Tyrrell (US 2147471).
Claim 20 differs from the combination as applied to claim 19 in specifically reciting, “wherein the second area is not covered by any of the first carrying extension, the second carrying extension, and the central region, when the handle is pivoted or folded toward or into the body of the lid.”
However, Tyrrell teaches a handle that is retained within a recess having a first area (see figure 4, item 21) and a second area (see figure 4, to the left and right of item 19) which is not covered by the central region, and first and second carrying extension.  Carlson is similar in this regard (see figure 2 and 4).  Gokcen also teaches a recess for accommodating a handle, where the recess has a first area that is covered by the handle elements (see figure 2 and 3, item 12) and where there is a second area, such as at figure 3, item 18 and at figure 7, item 18, which are not covered by the handle).  As Polat already teaches that the handle is not extending to the periphery of the lid, it would have been obvious to one having ordinary skill in the art to have provided a second area that was not covered by the first and second carrying extension and the central region, for the purpose of being able to provide finger access to lift the handle away from the body of the lid.
Regarding claim 21, Tyrrell can be construed as teaching a top surface of the second area not being parallel with a top surface of the first area, such as the downwardly sloping edge at 20, near item 29.  Gokcen also teaches that the second area has a top surface, such as at figure 3, near item 18 (see the curved surface) and at figure 8, item 18 (the curved surface) which are not parallel with a top surface of the first area, that is covered by the handle elements.   It is noted that Polat is also seen to teach a top surface, such as at item 4 and 5 of figures 2 and 3, which is not parallel with a top surface such as figure 4, item 22.
Regarding claim 22, in view of Tyrrell, Gokcen and Polat as discussed above with respect to claim 21, the combination teaches that the top surface of the second area is tilted downward.
Regarding claim 25, Polat’s lid comprises an opening, (such as figure 3, item 23) that can be construed as being positioned on the second area (figure 3, item 4). 

Claims 23 and 28 is rejected under 35 U.S.C. 103 a being unpatentable over the combination, as applied to claim 22 above, and in further view of Lane (US 20120312832).
Claim 23 differs from the combination as applied to claim 22 in specifically reciting, “wherein the second area includes a finger recess or notch for a user to insert a finger into, and lift the handle in a storage position upward into a carrying position.”
However, Lane teaches an open recess (see figure 3, item 50) with a first top surface area (figure 3, item 50) that is covered by the handle elements (28) and a second top surface area (figure 3, item 30) which is not parallel with the first area, and is tilted downward and which thus provides a finger recess or notch to lift the handle (see paragraph 24).
To thus modify the combination, which already suggests the desirability of providing a recess into which the handle can be received and to provide a finger recess or notch, as taught by Lane would thus have been obvious to one having ordinary skill in the art, for the purpose of facilitating removing the handle away from the lid for use.
Regarding claim 28, in view of Lane, the combination teaches a part of the top wall that has not been recessed is extended to the first area through a vertical wall (see figure 3, near item 52), and wherein the vertical wall includes one or more ridges configured to push against the first carrying extension and/or the second carrying extension, to secure the handle into the recessed area (see paragraph 26).
As Polat and the combination already teaches providing a recessed area into which the handle can be inserted for neatly tucking the handle away during non-use, to thus modify the combination and provide ridges on a vertical wall that extends from the recess, as taught by Lane, would have been obvious to one having ordinary skill in the art so as to provide a retaining detent/protrusion combination for preventing the handle from inadvertently being lifted up off the lid.

Claims 26-27 are rejected under 35 U.S.C. 103 a being unpatentable over the combination, as applied to claim 23 above, and in further view of Seiders (US 20170158412).
Claim 26 differs from the combination, as applied to claim 23 in specifically reciting, “wherein a first magnetic member is affixed to the first area; a second magnetic member is affixed to the first carrying extension, the second carrying extension, and/or the central region; and the two magnetic members are connected to each other to secure the handle into the recessed area.”  
Claim 27 differs from the combination as applied to claim 23 in specifically reciting, “wherein the second magnetic member is affixed to the central region of the handle.”
However, Seiders teaches containers where the handle (figure 1, item 106) can have one or more magnetic materials so that the handle can be magnetically attracted to and held in position when brought into contact with another element of the container (see paragraph 85).
As Polat already teaches that the container lid can be made from metal, for example, (see paragraph 52, 83), to thus modify the combination and to provide the handle with magnetic materials and provide a first magnetic member in a first area of the lid would thus have been obvious to one having ordinary skill in the art, for the purpose of magnetically securing the handle to the recessed area.  Such a modification would have been an obvious substitution of one conventional expedient for another, known in the art for securing a handle in place against a container.   Further regarding claim 27, Seiders teaches that multiple portions of the handle can comprise magnetic magnetic members (see paragraph 85) such that modification of the combination to provide a magnetic member affixed to the central region of the handle would have been an obvious matter of engineering and/or design based on the desired location for providing magnetic attachment between the handle and the lid.

Claim(s) 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Polat (WO 2015139846) in view of Walker-Smith (US 20100308006).
Regarding claim 30, Polat has been relied on as already discussed above with respect to claim 29.
Regarding claim 30 and the steps of  (iv) placing one or more human fingers selected from thumb, index finger, middle finger, and ring finger between the handle stem and the first carrying extension, (v) placing one or more human fingers selected from index finger, middle finger, ring finger, and little finger between the handle stem and the second carrying extension, (vi) lifting up the lid and container it is noted that there would have been a limited number of configurations for how one can handle Polat’s handle with one’s hand.  Therefore, to place one finger such as a thumb between the handle stem and first extension and another finger such as an index finger between the handle stem and second carrying extension would have been obvious to one having ordinary skill in the art as a matter of preference of how one chose to grasp Polat’s handle.  In any case, Walker-Smith further teaches grasping two extensions using an index finger at one extension and the middle finger at another extension (see figure 2), such that to modify Polat’s process and to use another conventional expedient for gripping to extensions of a handle portion would have been obvious to one having ordinary skill in the art, as a matter of design and/or preference.
Regarding the step of, “(vii) carrying the lid and container around” as the handle taught by the combination is used to grasp the container by the lid and lift the container, this is seen to read on “carrying the lid and container ‘around’,” where around can read on carrying anywhere or for any period of time.

Claim 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination, as applied to claim 30 above, and in further view of Sorensen (US 20170225850) and KR20090005766.  
Regarding claim 31, while the combination does not specifically discuss the use of a gloved thumb and fingers, it is not seen that patentability can be predicated on the use of a glove, when the purpose of the handle as taught by the combination is to grasp the container by the lid and where a thick/heavy glove can be construed as reading on any type of glove (in view of the rejection under 35 U.S.C. 112b).  Nonetheless, Sorensen evidences that the container lid as shown in the figure 4, which has a pivoting handle 44 can be manipulated with a user wearing gloves and therefore, it would have been obvious to one having ordinary skill in the art for such handles to also be greppable using gloves (see paragraph 67).  Furthermore, KR’766 also teaches handles having first and second extensions with a central region and a stem (see figure 2 and 4)  and where the handle has been known to be grasped by a user wearing gloves (see page 1 of the machine translation, last line).  In view of these teachings, and as the combination teaches first and second extensions to a handle that converge to a handle stem, it would have been obvious to one having ordinary skill in the art to manipulate the container using gloves, because Sorensen teaches the use of similar types of containers while using gloves. 

Claim(s) 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Polat (WO 2015139846). 
Regarding claim 32, Polat teaches (a) providing a container which is sized and configured to be filled with a human drink because Polat is directed to a drink container closure lid which is secured to a container such as a drinking bottle (see at least paragraph 15); (b) filling the container with a human drink (see paragraph 61).  In view of the rejection under 112b, the limitation, “such as water, coffee, beverages, sodas, and juices” is indefinite.  Nonetheless, by disclosing drinking liquids and where a human is to drink the liquid, Polat reads on a human drink and it would have been obvious to one having ordinary skill in the art that such human drinks encompass beverages.  
Polat teaches (c) providing a lid which is sized and configured to be attached to the container (see figure 1 and 3), wherein the lid comprises a body and a handle, wherein the handle comprises a handle stem, a first carrying extension, and a second carrying extension, and wherein the handle stem, the first carrying extension, and the second carrying extension are converged to a central region of the handle, as discussed above with respect to claim 1.  
As Polat teaches that the lid is secured to a bottle, Polat therefore teaches coupling the handle stem to the body of the lid, and as discussed above with respect to claim 1, Polat teaches wherein the handle stem is foldable / moveable toward/from the body of the lid.  Polat further teaches securing the lid to the container filled with the human drink because Polat teaches that with the lid attached that the user can empty the bottle.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIREN THAKUR whose telephone number is (571)272-6694. The examiner can normally be reached M-F: 10:30-7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VIREN A THAKUR/Primary Examiner, Art Unit 1792